DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 10-11, 14-17, 20-21, 23, 25-27, 41-42, 44-45, 53, 57, 60-64 are currently pending.
Election/Restrictions
Applicant’s election without traverse of Group (I), claims 1, 10-11, 14-17, 20-21, 23, 25-26 and 61-62 in the reply filed on 02/08/2021 is acknowledged.
Claims 27, 41-42, 44-45, 53, 57, 60 and 63-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/08/2021.
Secondly, Applicant’s election without traverse of the following species: MNM as the species of NAD precursor, sodium hydrosulfide as the species of H2S precursor and angiogenesis as the species of therapeutic outcome in the reply filed on 02/08/2021 is acknowledged. Claims 1, 10-11, 14-17, 20-21, 23, 25-26 and 61-62 are the subject matter of this Office Action. 
 Priority
Acknowledgement is made of the national stage entry of PCT/AU2017051435 filed 12/21/2017, which claims foreign priority to Application 2016905310 filed 12/21/2016. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/20/2019 and 04/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14-16, 21, 23, and 61-62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinclair (US2014/0221319 published 08/07/2014). 
Regarding the limitation directed to a subject in need thereof, given the broadest reasonable interpretation of the phrase “increasing exercise capacity in a subject in need thereof”, and in view of the lack of definition of a subject that lies outside the genus of a “a subject in need thereof”, the examiner has interpreted the administration of an agent which elevates SIRT1 activity in any subject to read on the claims.  
Sinclair claims the method of imparting the benefits of exercise to a subject in need thereof comprising administering a therapeutically effective amount of the elected NAD+ precursor and SIRT1 agonist nicotinamide mononucleotide (NMN) ([0090-0091], claim 133). Sinclair teaches that compounds that act on SIRT1 mimic exercise in said subject ([0005]. As shown in Figures 10-11, administration of the elected NMN into peritoneal tissue increases mitochondrial function in SIRT1 in subjects in need thereof ([0101]-[0102], [0480]). Regarding claims 61-62, imparting the benefits of exercise to both human and non-human subjects by the administration of NMN is embraced in the methodology of Sinclair ([0500]). Regarding claim 26, Sinclair teaches oral administration of said SIRT1 agonist is embraced in the claimed methodology ([0524]).  
 Regarding the capacity of the nicotinamide mononucleotide to increase the microvascular density in the administered subject, although the property of increasing the microvascular density is not explicitly described in the cited prior art to Sinclair et al., the compound (nicotinamide mononucleotide), the amount (therapeutically effective amount), the subject in need (subject in need of the benefits of exercise) are identical to that of instantly claimed. Therefore, the property of MNM to increase the microvascular density in the treated subject must necessarily be present in the prior art methodology of Sinclair, because products of identical chemical composition cannot exert mutually exclusive properties when prepared or used in the same manner under the same circumstances. In other words, if the prior art teaches the identical chemical or physical structure of the composition, (i.e., the same active agent, MNM), and the composition is used in the same manner (i.e., administered in the same manner to the same subject), the properties that Applicant discloses and/or claims must necessarily be present.  
 
Claim(s) 1, 10-11, 14-16, 21, 23, 25 and 61-62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milburn (US2007/0149466 published 06/28/2007)
 Milburn claims the method of enhancing muscle endurance, motor performance, decreasing fatigue and increasing recovery from fatigue comprising administering an effective amount of the sirtuin activating compound nicotinamide riboside, wherein said compounds increase mitochondrial activity and mitochondrial biogenesis ([1175]-[1181], [1184], claims 141-142). As evidenced by page 52 lines 1-20 of the instant specification, the sirtuin activating compound nicotinamide riboside (NR) of Milburn reads on the limitation of a NAD precursor in claims 14-16. 
Regarding the limitations of claims 10-11, a skilled artisan would have immediately envisaged administering said sirtuin activating compound nicotinamide riboside before or during the exercise training period, in order to improve physical endurance and inhibit physical fatigue in the exercising subject ([1174]-[1180], claims 141-142).
Regarding claim 25, Milburn teaches that said sirtuin activating compounds increase mitochondrial activity and mitochondrial biogenesis ([1175]-[1181]). Milburn also teaches that patients with age-related muscle atrophy (sarcopenia) are embraced as patients to be treated with the sirtuin activating compounds as said patients comprise mitochondrial dysfunction ([1175]-[1181]).   
 Regarding claim 26, oral administration of the sirtuin activating compound is embraced in the methodology of Milburn ([1397]). Regarding claims 61-62, administration of human and non-human mammals are embraced in the methodology of Milburn ([0065], [0069]). 
  Regarding the capacity of the nicotinamide riboside to increase the microvascular density in the administered subject, although the property of increasing the microvascular density is not explicitly described in the cited prior art of Milburn et al., the compound (nicotinamide riboside), the amount (therapeutically effective amount), the subject in need (subject in need of the benefits of exercise) are identical to that of instantly claimed. Therefore, the property of nicotinamide riboside to increase the microvascular density in the treated subject must necessarily be present in the prior art methodology of Milburn, because products of identical chemical composition cannot exert mutually exclusive properties when prepared or used in the same manner under the same circumstances. In other words, if the prior art teaches the identical chemical or physical structure of the composition, (i.e., the same active agent, nicotinamide riboside), and the composition is used in the same manner (i.e., administered in the same manner to the same subject), the properties that Applicant discloses and/or claims must necessarily be present. Furthermore, as stated in MPEP 2112.02, “[u]nder the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered anticipated by the prior art device.” 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Milburn (US2007/0149466 published 06/28/2007) as applied to claims 1, 10-11, 14-16, 21, 23, 25 and 61-62 above, in view of Giordano (WO2015/187649 published 12/10/2015). 
As discussed above, Milburn claims the method of enhancing muscle endurance, motor performance, decreasing fatigue and increasing recovery from fatigue comprising administering an effective amount of the sirtuin activating compound nicotinamide riboside, wherein said compounds increase mitochondrial activity and mitochondrial biogenesis ([1175]-[1181], [1184], claims 141-142). As evidenced by page 52 lines 1-20 
Regarding the limitations of claims 10-11, since the sirtuin activating compound nicotinamide riboside was art-recognized to be effective at improving physical endurance and inhibiting physical fatigue, said skilled artisan would have at once immediately envisaged administering said compound before or during the exercise training period in order to take advantage of the fatigue inhibiting and endurance improving properties ([1174]-[1180], claims 141-142).
Regarding claim 25, Milburn teaches that said sirtuin activating compounds increase mitochondrial activity and mitochondrial biogenesis ([1175]-[1181]). Milburn also teaches that patients with age-related muscle atrophy (sarcopenia) are embraced as patients to be treated with the sirtuin activating compounds as said patients comprise mitochondrial dysfunction ([1175]-[1181]).   Regarding claim 26, oral administration of the sirtuin activating compound is embraced in the methodology of Milburn ([1397]). Regarding claims 61-62, administration of human and non-human mammals are embraced in the methodology of Milburn ([0065], [0069]). 
  However, Milburn does not specifically teach administering a H2S precursor in combination with the sirtuin activating nicotinamide riboside to the subject in need of enhancing muscle endurance, motor performance, decreasing fatigue and increasing recovery from fatigue, specifically the elected sodium hydrosulfide.
 Giordano teaches the method of improving bodily endurance and exercise performance in a subject in need thereof comprising administering a sulfur composition, prior to or during the exercise regimen (claim 3-4). Giordano teaches sodium 
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to combine sodium hydrosulfide to the muscle and endurance enhancing regimen of nicotinamide riboside of Milburn in view of Giordano in order to arrive at the instantly claimed methodology. 
 Motivation to combine the sodium hydrosulfide regimen of Giordano to the nicotinamide riboside regimen of Milburn flows logically from the very fact each agent or combination of agents was known in the prior art to have the same therapeutic utility of improving muscle endurance and exercise performance which, in turn, raises the reasonable expectation of success, that when combined, the administration of composition comprising the NAD+ precursor nicotinamide riboside and sodium hydrosulfide would be efficacious at improving muscle endurance and exercise performance in the administered subject. The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980)  wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose (MPEP 2144.06).
	 
 Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GEORGE W. KOSTURKO
Examiner
Art Unit 1628